Citation Nr: 9934999	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected disability.

2.  Entitlement to an increased evaluation for chronic 
cervical spine strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
1988, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO), which denied the benefits sought on appeal.  The 
veteran filed a notice of disagreement regarding a February 
1994 RO rating decision that denied a claim of entitlement to 
service connection for musculoskeletal neck pain with 
headaches.  

A subsequent hearing officer decision in January 1995 granted 
service connection for chronic cervical spine strain but 
denied the veteran's claim with respect to entitlement to 
service connection for headaches.  A January 1995 rating 
decision assigned a 10 percent evaluation for the cervical 
spine disability.  In a February 1995 correspondence, the 
veteran's representative notified the RO of the veteran's 
desire to continue his appeal with respect to the claim of 
entitlement to service connection for headaches.  A January 
1998 rating decision proposed to reduce the veteran's 
assigned rating for his cervical spine disability, from 10 
percent to a noncompensable rate.  A March 1998 rating 
decision effectuated that change.  The veteran appealed the 
reduction, and during a February 1999 hearing he indicated 
that the assigned rating should be greater than 10 percent 
based on a worsening of symptoms.  A February 1999 
supplemental statement of the case records a determination by 
the RO to assign a 10 percent evaluation for the veteran's 
service-connected neck disorder.  
   

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has a headache disorder etiologically related 
to his service-connected chronic cervical spine strain.

3.  The veteran's cervical spine disability is manifested by 
symptoms which more nearly approximate moderate impairment.


CONCLUSIONS OF LAW

1.  A headache disorder is proximately due to or the result 
of the veteran's service- connected chronic cervical spine 
strain.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1999).

2.  The criteria for a 20 percent evaluation for chronic 
cervical spine strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 
4.40-4.46, 4.71a, Diagnostic Code 5290 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
the claims on appeal and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Service medical records show that during an April 1990 
examination prior to his second period of active duty 
service, the veteran did not report any complaints referable 
to his service-connected neck disability or to headaches; and 
no abnormality was found with respect to the cervical spine 
or to headaches.  In December 1990 the veteran was seen for 
complaints of headaches, sore throat, nausea, sinus 
congestion, runny nose, dry non-productive cough, and general 
malaise, fatigue, fever, chills and sweats.  The assessment 
at the time was pharyngitis.  He was subsequently seen about 
one week later in December 1990 for complaints of headaches 
when outside and when exposed to bright lights.  The report 
of treatment contains an assessment that no photophobic 
response noted.  

The veteran was seen in January 1991 after hitting the left 
side of his lower back on the floor.  He reported complaints 
that it hurt to walk, sit, lay down, and to stand for long 
periods of time.  Medical reports in May 1991 show that the 
veteran developed lower back pain and neck pain resulting 
from driving trucks in Saudi Arabia in February 1991; and 
indicate that the veteran had been exposed to burning oil 
fields of Kuwait.

During the April 1991 examination prior to release from 
active duty service, the veteran complained of recurrent back 
pain, but made no complaints referable to neck pain or 
headaches.  The evaluation for systems referable to the 
veteran's claims were normal.  

The record since the veteran's last period of active duty 
service includes reports of private and VA treatment, and VA 
examinations; lay statements; hearing transcripts from two 
hearings; a published article; and statements from the 
veteran.

During a December 1993 VA examination, the veteran reported a 
history of headaches and neck stiffness since an inservice 
neck injury in 1991 while riding in a truck.  His current 
headaches had persisted since October 1993, with dizziness 
with certain movements of the head, and with some recent 
blurring of vision although not currently.  His current neck 
complaints included neck pain at the C7-T1 area.  On 
examination of the neck, there was no postural abnormality or 
deformity in the neck.  Musculature of the upper body was 
well developed and symmetric.  Active ranges of motion of the 
neck included forward flexion limited to 35 degrees; backward 
extension of 50 degrees; lateral flexion of 30 degrees to 
either side; rotation of 50 and 60 degrees to the left and 
right, respectively.  The report noted that no objective 
evidence of pain on motion was evidenced.  Touch and pin 
prick sensation were intact in both hands.  The report noted 
that a February 1993 MRI examination of the cervical spine 
showed minimal bulging of the C5-C6 disk with no compression 
of the spinal cord; and that current X-ray examination showed 
normal disk spaces and intervertebral foramina with normal 
bony alignment and no evidence of spondylosis.  The diagnosis 
was chronic headache and neck pain with no objective 
findings.  

A January 1994 VA neurologic consultation report shows 
complaints of headaches and neck pain, which the veteran 
reported he had had since an injury in 1991.  The report 
contains an assessment of chronic neck pain, musculoskeletal 
origin, and no evidence of radiculopathy.  

Private medical reports in February 1994 show that the 
veteran complained of having chronic severe neck pain since 
March 1991.  A report of osteopathic evaluation noted that 
review of X-ray examination of the neck was negative, and 
review of MRI examination showed bulging disk without any 
evidence of neuro encroachment.  The diagnosis was chronic 
myofascial pain syndrome of the neck secondary to severe 
sprain in motor vehicle accident in 1991; associate finding 
of C5-6 bulging disk, significance undetermined.  In a 
subsequent report of an operation, the diagnosis was chronic 
cervical myofascial pain syndrome, most likely secondary to 
presently occipital neuritis causing an addition to the 
myofascial cervical pain, recurrent headaches, which have 
responded poorly to medical treatment.  A subsequent February 
1994 private medical report contains a diagnostic impression 
that based on the historical findings and progression of 
symptoms, it appeared that the veteran had had severe sprain 
of his cervical area resulting in myofascial pain syndrome, 
which was beginning to become chronic and was presently 
associated with recurrent unremitting headaches.  The report 
noted that the latter part of this diagnosis suggested a 
cervical nerve root entrapment resulting in occipital 
neuritis, and that the veteran may well also have some 
minimal localized trigger points, possibly in the 
sternocleidomastoid area.  

A March 1994 statement from Kevin Kellogg, M.D., shows that 
the veteran was seen for complaints of headache, which 
started in the back of the neck and radiated up over the top 
and around the front.  The veteran reported that his 
headaches had a gradual onset, sometime after his tour in 
Desert Storm in 1991, and currently was manifest by daily 
headache much of the time.  He also complained of some neck 
pain, associated with some decreased range of motion of the 
neck and a cracking sensation.  The statement noted that 
currently there were no radicular complaints in the upper 
extremities, or double vision or loss of vision.   
Neurological examination findings were essentially normal.  
The statement contains an impression that the veteran 
suffered from muscle contraction headaches.

Private treatment notes in April 1994 show treatment for 
headaches and neck pain; and noted that MRI examination did 
not show any nerve root impingement on the cervical spine.  A 
May 1994 statement from R. C. Porter, M.D., F.A.C.P.M., noted 
findings from examination of the neck.  The neck demonstrated 
mild pain in the low cervical area over the spinous processes 
and mild pain in the paravertebral muscles.  The veteran had 
a full range of motion of his neck, with pain in the 
posterior paravertebral muscles, and some mild muscle spasm.

A May 1996 VA examination report records complaints of 
occasional tension type headaches.  On examination, the neck 
was supple without adenopathy.  The diagnoses included back 
pain, chronic, secondary to a truck accident while serving in 
the Persian Gulf in 1991 and involving degenerative disc 
disease in the C5 and C6 distribution.

During VA neurologic examination in October 1996 the veteran 
complained of a history of chronic severe headaches since the 
Gulf War, beginning with an injury sustained during the war 
while riding in a truck.  He complained of current nearly 
daily headaches, which began bi-occipitally and radiated 
bifrontally and retro-orbitally, which were throbbing and 
stabbing, and which were helped by taking Prozac.  He denied 
nausea or vomiting, but reported symptoms of photophobia with 
the headaches.  The report contains diagnoses (1) normal 
neurologic examination, and (2) that the veteran met the 
diagnostic criteria for chronic migraine.  The report of an 
October 1996 VA mental disorders examination contains a 
diagnosis of chronic headaches of uncertain etiology, status 
post motor vehicle accident.  

The report of an October 1996 orthopedic examination of the 
spine relates complaints of chronic daily headaches and neck 
and back pain.  The veteran described the pain as sharp in 
the C5-C6 region, where he felt there was tenderness.  He 
complained of stiffness on awakening in the morning.  On 
examination, the examiner found full strength in the upper 
and lower extremities.  Sensory examination was intact to 
light touch, temperature and vibration.  Reflexes were grade 
2 throughout.  No postural abnormalities or fixed deformity 
was found.  Musculature of the back was normal.  The report 
noted that the veteran actively showed limited range of 
motion of his neck in all directions.  Passive ranges of 
motion were recorded included full forward flexion with the 
chin to the chest; backward extension of 35 degrees; left and 
right lateral flexion of 35 degrees; and rotation to the left 
and right of 50 degrees.  No objective evidence of pain on 
motion was noted, though the veteran reported pain with each 
of the motions.  The report noted that there seemed to be no 
muscular increase in resistance, even on reaching these 
ranges of motion.  The examiner noted that findings indicated 
non-organicity.  There was no evidence of any neurological 
involvement.  X-ray examination showed no change since 1993; 
normal alignment of the bony processes; patent neuroforamina; 
and no evidence of degenerative joint disease.  The report 
contains a diagnosis of subjective complaint of chronic neck 
pain, which the veteran related occurred during service while 
driving.  The examiner noted several signs of nonorganicity 
on examination, normal plain films of the cervical spine.  
The examiner noted that the veteran seemed to have a full 
cervical range of motion, with a marked difference between 
active and passive range of motion of the neck.    

The report of an August 1997 VA examination records 
complaints of headaches as generally described in earlier VA 
examination reports.  The report noted that a MRI scan of 
February 1993 showed minimal bulging at C5-C6, and that this 
had been generally considered to be nonsymptomatic.  On 
examination, the examiner noted no postural abnormalities or 
fixed deformities.  The neck exhibited a nearly full range of 
motion on lateral rotation, extension and flexion.  There was 
no palpable paraspinous muscle spasm over the cervical 
region, no weakness of the upper arms or grasp noted.  
Reflexes were 2+ and symmetrical without clonus.  Sensation 
was intact to vibratory sense and no clear-cut sensory 
deficit was noted to pinprick examination.  Tinel's sign was 
indicated to be negative at the wrists bilaterally.  Review 
of cervical spine X-ray showed nearly normal alignment with 
maybe slight straightening of the cervical spine.  Disc 
spaces were well-maintained.  No obvious neuroforaminal 
narrowing was noted and examination appeared to be 
essentially unchanged from previous examination of October 
1996.  The report contains diagnoses of chronic headaches, 
probably of musculoskeletal tension type; complaints of 
chronic neck pain, possibly a myofascial chronic syndrome; 
and no evidence of nerve root compromise.

The veteran testified at a personal hearing in February 1999 
in support of his claims.  He stated generally that he 
injured his neck in service, and that his disability was 
currently increasing in severity.  He reported that he 
experienced lack of sleep, pain, loss of grip at work, and 
neck pain and tightness.  He testified that he used 
medication and a TENS Unit.  The veteran reported that his 
neck motion was limited and that a physician had told him 
that he should look for a job that was less strenuous on his 
neck.  The veteran also testified that he had headaches when 
he experienced neck pain.  A complete transcript is of 
record.  


Headaches

The veteran maintains that he developed chronic headaches 
either as a direct consequence of injury to his neck in 
service or as the proximate result of his service-connected 
chronic cervical spine strain.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Determinations regarding service connection are to 
be based on review of the entire evidence of record.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Regarding secondary service connection, in a recent case, 
Allen v. Brown, 7 Vet. App. 439 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity; and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.

Accordingly, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 
38 C.F.R. § 3.310(a) (1999), when there is an aggravation of 
a veteran's nonservice-connected condition, which is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. 1111 (West 1991).  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 C.F.R. 3.304(b).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
3.303(d).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, I Vet. App. 49,55 (1990).  If 
after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Upon consideration of all the evidence of record, the Board 
finds that the evidence is in equipoise on the question 
whether to grant service connection for a headaches 
disability secondary to the veteran's service-connected 
cervical spine disability.  In this regard, it is noted that 
the veteran has been diagnosed with chronic headaches and 
neck pain.  In a February 1994 private medical report of 
history and physical examination, the examiner concluded with 
a diagnostic impression that based on the historical findings 
and progression of symptoms, it appeared that the veteran had 
had a severe sprain of his cervical area resulting in 
myofascial pain syndrome, which in turn was beginning to 
become chronic and was associated with recurrent unremitting 
headaches.  The examiner thereby related the veteran's 
headaches to his service-connected chronic cervical spine 
strain.  While the record is not clearly and convincingly in 
the veteran's favor, in that other medical evidence of record 
merely diagnose headaches without an opinion as to etiology, 
that is not the applicable test.

Accordingly, after resolving reasonable doubt in the 
veteran's favor, the Board finds that it is at least as 
likely as not that the veteran's headaches disability is 
related to his service connected chronic cervical spine 
strain.  Therefore, service connection will be granted. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


Chronic Cervical Spine Strain

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected cervical spine disability at issue here.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life; and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § § 4.1, 4.10 
(1999).   Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). The Board notes that 
under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.45.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  
Moreover, it is the intention of the rating schedule to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joints.  See 38 C.F.R. § 4.59.

The veteran's cervical spine disability has been rated under 
38 C.F.R. 4.71a, Diagnostic Code 5290.  Under Diagnostic Code 
5290, spine injuries are evaluated at a 10 percent evaluation 
for slight limitation of motion of the cervical spine; a 20 
percent evaluation is assigned for moderate limitation of 
motion; and a 30 percent evaluation is assigned for severe 
limitation of motion.

The veteran's cervical spine disability might be rated by 
analogy to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  Under that code a 10 percent 
evaluation contemplates mild impairment, and the next higher 
20 percent evaluation contemplates findings reflective of 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation contemplates severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.

VA's Schedule for Rating Disabilities provides that 
disability of the cervical spine may potentially be rated 
under other applicable diagnostic codes, including 38 C.F.R. 
4.71a, Diagnostic Code (DC) 5003 (degenerative arthritis), DC 
5285 (residuals of fracture of vertebra), or DC 5287 
(ankylosis of the cervical spine).  The Board's review shows 
that evaluation of the veteran's cervical disability under 
one of the other potentially applicable diagnostic codes 
would not yield a higher evaluation that that currently 
assigned.  Although the May 1996 VA examination report 
includes a diagnosis of degenerative disc disease, and the 
veteran has testified that he has disc disease,  X-ray 
examination during the October 1996 VA examination found no 
evidence of degenerative joint disease as required for 
evaluation under Diagnostic Code 5293.  X-rays reviewed in 
1997 showed that the disc spaces were well maintained.  The 
veteran does not have residuals of fracture of vertebra, as 
required under DC 5285; and he does not have ankylosis of the 
cervical spine, as required by DC 5287.  

In statements and testimony, as well as in numerous private 
and VA clinical records and examination reports, the veteran 
has indicated that he has virtually constant neck pain.  
Based on the findings contained in the medical evidence, and 
the veteran's complaints, the Board is of the opinion that 
the veteran's cervical spine disability is more disabling 
than reflected by the current 10 percent evaluation.  The 
August 1997 VA examination indicated a nearly full range of 
motion and the October 1996 orthopedic examination indicated 
a full passive range of cervical spine motion.  However, the 
October 1996 examination report also noted a limited active 
range of motion in the cervical spine secondary to pain.  The 
Board also notes previous private assessments of chronic neck 
pain, and of chronic myofascial pain syndrome of the neck.  
VA examinations have not disclosed any weakness of the upper 
extremities, however, medical records do show findings of 
tenderness, mild pain in the posterior paravertebral muscles 
and some mild muscle spasm.  The veteran has complained of 
interference with his work caused by neck pain, and this is 
noted in VA medical record stated in December 1998 wherein 
the examiner recommended that the veteran look for another 
job that was less physically demanding since work seemed to 
aggravate his pain.  Based on this evidence, the Board 
concludes that the veteran's disability picture in total, 
more nearly approximates the criteria for a 20 percent 
evaluation, indicative of moderate impairment, and therefore 
an increase to 20 percent, but no more, is warranted. 

A higher evaluation is not warranted because there are no 
findings of severe limitation of cervical spine motion or 
severe intervertebral disc syndrome.  Accordingly, the Board 
concludes that the veteran's cervical spine disability 
warrants no more than a 20 percent evaluation.  Even 
considering the veteran's complaints of pain, there is no 
objective evidence of limitation of motion specifically due 
to pain on use, which would entitle the veteran to an 
evaluation in excess of 20 percent by analogy to ankylosis.  
See 38 C.F.R. 4.3, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
2O6-207.

The Board finds that the evidence of record does not present 
such an unusual or exceptional disability picture which would 
warrant referral of the case to the RO for consideration of a 
higher rating on an extra-schedular basis.  The Board notes 
that the recent evidence of record indicates that there is no 
showing that the veteran's service-connected cervical spine 
disability has caused marked interference with employment, 
such as significant lost time from work, or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
3.32 1 (b)(1) are not met.  See Bagwell, 9 Vet. App. at 158-
159.




ORDER


Service connection for headaches is granted.

A 20 percent rating for chronic cervical spine strain is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



		
NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

